DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2012/0246689 A1, hereinafter refers a Thomas) in view of Schwartz et al. (US 2016/0110877 A1, hereinafter refers as Schwartz).

Regarding claim 1, Thomas discloses a method performed by a streaming server of a communications network for providing highlights of an esports match from a server to a communications device, the server comprising a plurality of software streaming clients, wherein the method comprises:
connecting (SI00) to a game server, the game server comprising match metadata and a plurality of video streams of different perspectives of the esports match (para. 87, para. 212, para. 222 e.g., a different angles of a football game are stored at the server);
rendering (SI 10) the plurality of video streams from the game server, wherein each software streaming client renders a different video stream ((para. 87, para. 212, para. 222 e.g.; the user to select a different angle of the football to playback);

Thomas does not explicitly disclose analyzing (SI 20) the match metadata in order to find match events of interest in the esports match; compiling (SI 30) a list of match events of interest; assigning (SI 40) an interest value to each match event of interest in the complied list; determining (SI 50) relevant video segments of the video streams for each match event of interest;
Schwartz teaches analyzing (SI 20) the match metadata in order to find match events of interest in the esports match; compiling (SI 30) a list of match events of interest; assigning (SI 40) an interest value to each match event of interest in the complied list; determining (SI 50) relevant video segments of the video streams for each match event of interest (Fig. 5, para. 59-61, to use analyzer to make and create a list of the video of interests, and assign a hierarchy accordingly);
It would be obvious for one of ordinary skill in the art before the invention to modify Thomas to include Schwarts in order to compile a list of highlight videos which allow users to make selection thus increasing user’s viewing experience.

Regarding claim 2, Thomas in view Schwartz discloses wherein the determining step (SI50) is based on the match metadata (Schwartz, para. 60, Fig. 5).

Regarding claim 3, Thomas in view Schwartz discloses wherein each event of interest comprises timestamp data, each relevant video segment comprises timestamp data, and wherein the determining step (SI50) is based on the timestamp data (Schwartz, para. 64).


Regarding claim 4, Thomas in view Schwartz discloses a step of bundling the relevant video segments before providing them to the communications device (Thomas, para. 87).

Regarding claim 5, the instant claim is analyzed with respect to claim 1.
Regarding claim 6, the instant claim is analyzed with respect to claim 4.
Regarding claim 7, the instant claim is analyzed with respect to claim 2.
Regarding claim 8, the instant claim is analyzed with respect to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/               Primary Examiner, Art Unit 2425